UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 97-1601



LARRY D. O'NEAL,

                                              Plaintiff - Appellant,

         versus


COOK MOTORCARS, LIMITED,

                                               Defendant - Appellee,

         and

ROBERT COOK,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
1816-L)


Submitted:     March 17, 1998                 Decided:   May 18, 1998


Before HAMILTON and LUTTIG, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Larry D. O'Neal, Appellant Pro Se.     Robert John Carson, Craig
Forrest Ballew, SMITH, SOMERVILLE & CASE, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

pro se employment discrimination action under FED. R. CIV. P. 41(b).
We have reviewed the record and the district court's opinion and

find no abuse of discretion. Accordingly, we affirm on the reason-

ing of the district court. O'Neal v. Cook Motorcars, Ltd., No. CA-

96-1816-L (D. Md. Apr. 3, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                           AFFIRMED




                                 2